Citation Nr: 0823716	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the veteran had post-traumatic stress disorder 
(PTSD) as of November 2, 1994.

2.  Entitlement to an effective date prior to December 29, 
1998, for the grant of entitlement to service connection for 
PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2007, the veteran withdrew his previous request 
for a Board hearing.

The issue of entitlement to an effective date prior to 
December 29, 1998, for the grant of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The November 2, 1994 VA examination report is competent 
evidence of a diagnosis of PTSD.


CONCLUSION OF LAW

The veteran had PTSD as of November 2, 1994.  38 C.F.R. 
§ 3.304(f) (1994), (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Given the 
favorable decision contained herein, any further discussion 
of the notice and assistance provided to the veteran is 
unnecessary.


Analysis

In an August 2004 rating decision, the veteran was awarded 
service connection for PTSD and assigned an effective date of 
December 29, 1998.  He has contended that he is entitled to 
an effective date in March 1994, when he first submitted a 
claim of entitlement to service connection for PTSD.  
Ordinarily, the Board would not break this issue into two 
prongs.  However, we find that the revised provisions of 
38 C.F.R. § 3.156 (c) (2007) are applicable in this case.  
See Vigil v. Peake, 22 Vet. App. 63 (2008).  In order for the 
veteran to be entitled to an earlier effective date under 
this regulation, official service department records must be 
received by VA that had existed at the time of the prior 
decision but had not been received by VA.  In this case, the 
RO independently sought clarification of the veteran's 
stressor from a nongovernmental source.  Such source was not 
contemplated in the regulations.  Therefore, this issue must 
be remanded, as outlined below.

38 C.F.R. § 3.156 (c)(4) indicates that a retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by the medical evidence.  Therefore, the Board 
will determine whether the veteran had a diagnosis of PTSD at 
the time of the previous RO decision in April 1995.

In conjunction with his previous claim, filed in March 1994, 
the veteran was afforded a VA examination in November 1994.  
He described the stressor later verified by the RO, among 
other stressors from Vietnam.  Following examination, he was 
given a diagnosis of PTSD.  Among the PTSD stressors listed 
was the death of a friend, the same stressor later verified 
by the RO, which led to the grant of service connection.  In 
the April 1995 rating decision, the RO denied the veteran's 
claim.  The RO indicated that although there was a clinical 
diagnosis of PTSD, it did not meet the diagnostic criteria of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM).  Specifically, the medical evidence did not show a 
stressor of such severity to warrant a diagnosis of PTSD.

Although the RO concluded that the veteran was not given a 
sufficient diagnosis of PTSD, this was a medical examination, 
he was examined, PTSD was diagnosed, and the veteran 
currently has a diagnosis of PTSD.  There is no rational 
basis to conclude the veteran did not have PTSD in November 
1994.  To the extent the RO made a determination that the 
diagnosis did not conform to the DSM, the RO should have 
sought clarification.  Regardless, clarification is now of 
record and the gap in time is irrelevant.  Therefore, the 
Board concludes that, under 38 C.F.R. § 3.304 (f), either the 
current version or the version in effect in 1994, the same 
result would occur.  The veteran had PTSD.


ORDER

The veteran had PTSD as of November 2, 1994.


REMAND

As indicated above, a remand is necessary to determine 
whether an official service department record will provide 
the same information the RO obtained from the nongovernment 
source in January 2003, which verified the veteran's 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army Joint Services 
Records Research Center (JSRRC) to 
determine if there is an official service 
department record that verifies the same 
information that was obtained by the RO in 
January 2003 via a nongovernmental source.  
This would be an official service 
department record verifying the veteran's 
stressor regarding the death of a fellow 
soldier in a motor vehicle accident.

2.  If verification of this stressor is 
obtained from JSRRC, determine whether 
38 C.F.R. § 3.156(c) applies to the 
veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


